             Case 8:20-mj-00761-DUTY Document 3 Filed 11/20/20 Page 1 of 1 Page ID #:63

AO 93C (Rev, 8/18) Warrant by Telephone of Other Reliable Electronic Means(Page 2)

                                                                            Return

Case No.:8;20-MJ.00761                   Date and time warrant executed:                 Copy of warrant and inventory left with:
                                         11/10/2020          11:35am                         Adrian Miramontes
Inventory made in the presence of:
TFO F. Hashempour & SA L. Altamirano
inventory ofthe property taken and name of any person{s) seized:

1) Buccal swabs taken from Adrian Miramontes




                                                                        Certification



          I declare under penalty of peijury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date: 11/10/2020
                                                                                                Executing officer's signature

                                                                                     Fiu^hid Hashempour, Task Force Officer
                                                                                                   Printed name and title
